Exhibit 10.109 MSCI INC.CHANGE IN CONTROL SEVERANCE PLAN WHEREAS, MSCI Inc. (“MSCI”) considers it essential to the best interests of the Company and its stockholders to foster the continued employment of its executives; and WHEREAS, the Board of Directors of MSCI (the “Board”) has determined to adopt this MSCI Inc. Change in Control Severance Plan (this “Plan”) to reinforce and encourage the continued attention and dedication of the Company’s executives to their assigned duties without distraction in the face of the possibility of a Change in Control.
